Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-14-00606-CV

  ARGO GROUP US, INC., Colony Management Services, Inc., Colony Insurance Company,
  Colony National Insurance Company, Colony Specialty Insurance Company, Colony Agency
                 Services, Inc., and Argo Group International Holdings, Ltd.,
                                          Appellants

                                              v.
     Louis D. Levinson, International Specialty Group, Inc., Guilford Insurance Company,
   Louis D. LEVINSON, International Financial Group, Inc., Guilford Specialty Group, Inc.,
            Guilford Insurance Company, and The Burlington Insurance Company,
                                          Appellees

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-09550
                            Honorable Antonia Arteaga, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 14, 2015

APPEAL DISMISSED AS MOOT

           This is an appeal from the trial court’s denial of appellants’ request for a temporary

injunction. Because we conclude this appeal is moot, we dismiss.

                                         BACKGROUND

           Argo Group US, Inc. and other entities wholly-owned by Argo Group US, Inc.

(collectively, “Argo”) are in the business of underwriting excess and surplus lines insurance, as

well as other types of insurance. Argo employed Louis Levinson as president of Argo’s excess
                                                                                     04-14-00606-CV


and surplus division. Levinson’s employment agreement with Argo contained a restrictive

covenant that prohibited him from being employed, engaged, or otherwise interested in the

business of a competing insurance company for one year after leaving Argo. Levinson resigned

from Argo effective August 25, 2013.

       Argo sued Levinson and others on June 16, 2014, asserting Levinson violated the restrictive

covenant, raising several causes of action, and requesting injunctive relief. The trial court denied

the request for injunctive relief on August 18, 2014. The one-year restriction contained in the

covenant not to compete expired on August 25, 2014. Appellants filed their notice of appeal in

this court on August 25, 2014; appellants filed their brief on September 26, 2014; appellees filed

their brief on October 17, 2014; and the appeal was submitted to this court on January 8, 2015. On

appeal, appellees assert this appeal is moot. We agree.

                                          DISCUSSION

       The mootness doctrine limits courts to deciding cases in which an actual, live controversy

exists. See FDIC v. Nueces County, 886 S.W.2d 766, 767 (Tex. 1994). In fact, it is inappropriate

for appellate courts to decide abstract or academic questions of law or render advisory opinions.

See Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 444 (Tex. 1993).

       The covenant in question prohibited Levinson from competing with Argo for a period of

one year following the termination of the parties’ employment agreement. It is undisputed that (1)

Levinson’s resignation became effective on August 25, 2013, and (2) the restrictive covenant

expired by its own terms on August 25, 2014. Because the covenant has expired, the issue of

whether the trial court properly denied appellants’ request for a temporary injunction is now moot.

See Rimes v. Club Corp. of America, 542 S.W.2d 909, 912 (Tex. Civ. App.—Dallas 1976, writ

ref’d n.r.e.) (“Here, the parties entered into a contract providing for a noncompetitive period

following cessation of employment and such period is now past which causes the issue to become
                                                -2-
                                                                                             04-14-00606-CV


moot. Therefore, the trial court clearly abused its discretion by entering this injunctive order

because C.C.A. could not possibly show a probable right of recovery upon the trial of the merits

in the permanent injunction hearing.”); see also In re AutoNation, Inc., 228 S.W.3d 663, 669, n.28

(Tex. 2007) (orig. proceeding) (holding that to the extent one of the parties had standing to

challenge the validity of the non-competition agreement, that challenge was moot because the non-

compete covenant had expired during the pendency of the appeal).

           Accordingly, any judgment rendered in this appeal would be advisory because it would not

affect the legal rights of the parties with regard to the requested injunctive relief. Appellants seek

to avoid this consequence by arguing they seek an equitable extension of the non-compete period.

However, a request for an equitable extension was not expressly made to the trial court and this

court may not reform a covenant that is no longer in effect. See Weatherford Oil Tool Co. v.

Campbell, 340 S.W.2d 950, 952 (Tex. 1960).

                                                 CONCLUSION

           Accordingly we dismiss the appeal from the trial court’s denial of appellants’ request for a

temporary injunction. 1


                                                           Sandee Bryan Marion, Chief Justice




1
    The merits of appellants’ underlying causes of action remain pending and are not moot.



                                                         -3-